PER CURIAM.
Dr. Willie B. Newman and his professional association petition this court for a writ of certiorari to review the trial court’s order allowing Joequetta and Larry Cuyler to discover medical records belonging to other patients of Dr. Newman. The Cuylers are suing Dr. Newman for medical malpractice. We deny the writ. See Amente v. Newman, 653 So.2d 1030 (Fla.1995) (holding that discovery request for medical records of non-party patients is appropriate where trial court determines that request is relevant and all identifying information of non-party patients is redacted from records).
PETITION DENIED.
DAUKSCH, COBB and THOMPSON, JJ., concur.